Citation Nr: 1503732	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits.



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.  He died in November 2006, and the appellant is his surviving spouse.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Initially, the Board notes that the September 2011 statement of the case also addressed a claim of entitlement to death pension benefits, as adjudicated in the February 2011 decision; however, the appellant limited her appeal to the claims above in the November 2011 substantive appeal.

This appeal was processed using a paper claims file and a Virtual VA electronic claims file.  The Veterans Benefits Management System (VBMS) electronic claims file does not contain any documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2011 substantive appeal, the appellant requested a hearing before the Board at the local RO.  The appellant was scheduled for a May 2014 hearing by videoconference from the RO in St. Paul, Minnesota; however, she notified VA that she could not attend the hearing because she had moved to Florida and requested that it be rescheduled.  See May 2014 written submission.

In a November 2014 letter, the Board requested clarification from the appellant as to whether she still wanted a hearing.  In the letter, the Board informed the appellant that, if she did not respond within 30 days from the date of the letter, the Board would use her previous selection in scheduling the hearing.  The appellant did not specifically respond to the letter thereafter; she did provide an updated mailing address in Florida during a telephone call to the VA National Call Center and indicated that she wanted to claim "survivors benefits."  See December 2014 report of general information (contained in Virtual VA).

Based on the foregoing, the appellant should be scheduled for a hearing before the Board at the local RO.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appellant and her daughter to confirm the appellant's current mailing address and document such efforts in the claims file.  See December 2014 report of general information in Virtual VA (updated mailing address in Florida) and May 2014 written submission (containing daughter's contact information and Authorization to Disclose Personal Information to a Third Party (VA Form 21-0845)).

2.  After completing the above action, the AOJ should take appropriate steps in order to schedule the appellant for a personal hearing with a Veterans Law Judge of the Board at the local RO, in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




